TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00365-CV


                                    Mark Groba, Appellant

                                                v.

                              The City of Taylor, Texas, Appellee




             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 15-0119-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal from the district court’s order granting the City of Taylor’s plea

to the jurisdiction in the City’s suit to enforce an administrative order declaring Mark Groba’s

property a nuisance. The City asserted in its plea that the district court lacked jurisdiction over

Groba’s counterclaim challenging the nuisance determination because Groba had failed to timely

appeal from the nuisance determination. On appeal, Groba argues that the district court erred in

granting the plea because the City is estopped from asserting its jurisdictional argument. We

affirm the judgment.

                                        BACKGROUND

               Groba owns real property in Taylor, Texas. In November 2011, the Municipal

Court of Taylor, acting in an administrative capacity, conducted a hearing on the City’s

application to declare Groba’s property a nuisance. See Tex. Loc. Gov’t Code §§ 214.001–.012
(authorizing municipal regulation and abatement of urban nuisances).           Groba attended the

hearing. On May 31, 2012, the municipal court issued an order declaring Groba’s property a

nuisance: “The building located on [Groba’s property] is “dilapidated, substandard, and unfit for

human habitation and a hazard to the public health, safety, and welfare.” See id. § 214.001(a)(1).

The order directed Groba to correct the nuisance violations or demolish the building and, in the

event Groba did not comply, authorized the City to demolish or repair the building and to place a

lien on the property for expenses incurred in doing so. See id. § 214.001(d), (m). The evidence

in the record establishes that Groba received a copy of the order on June 1, 2012.1 He did not

seek judicial review of the order at that time and, thus, did not comply with the jurisdictional

prerequisites for judicial review of the nuisance determination. See id. § 214.0012(a) (requiring

that judicial challenge to nuisance determination be filed within thirty days of receipt of decision

or “such decision shall become final”); City of Dallas v. Stewart, 361 S.W.3d 562, 579–80 (Tex.

2012) (noting that party seeking to challenge municipality’s nuisance determination on

constitutional grounds must first exhaust administrative remedies and comply with jurisdictional

prerequisites for suit); Texas Comm’n on Envtl. Quality v. Kelsoe, 286 S.W.3d 91, 98 (Tex.

App.—Austin 2009, pet. denied) (holding that plaintiff’s untimely challenge to administrative

order did not invoke the trial court’s subject-matter jurisdiction over any of the plaintiff’s

complaints about the order).




       1
          Groba claimed in his pleadings to the district court that he did not receive (or does not
remember receiving) a copy of the order, but he acknowledges that the City produced evidence
of his receipt in the form of a certified-mail return receipt signed by him on June 1, 2012. He
complains that the City did not provide him a copy of the return receipt until the day before the
hearing on the plea to the jurisdiction, which he contends “should undermine its credibility,” but
he does not otherwise challenge the evidence.
                                                 2
               In February 2013, the municipal court, again acting in its administrative capacity,

issued an administrative order finding that Groba had failed to comply with the May 2012 order

and granting the City permission to demolish the building on his property. The evidence in the

record establishes that a copy of this order was hand delivered to Groba on February 22, 2013.

               In 2014, the City filed a misdemeanor complaint against Groba in the Taylor

Municipal Court for violations of its nuisance ordinance.         See Tex. Code Crim. Proc. art.

4.14(a)–(c) (granting municipal court exclusive original jurisdiction over matters arising under

municipal ordinances and involving offenses punishable by fine only). Groba answered and

requested a jury trial, but the prosecutor dismissed the suit before it went to trial.         The

prosecutor’s motion to dismiss stated that the case would be refiled in district court.

               The City filed the underlying case in district court in February 2014. See Tex.

Loc. Gov’t Code §§ 54.012 (authorizing civil action to enforce municipal health and safety

ordinances), .013 (requiring suit authorized under Section 54.012 to be filed in district or county

court where municipality is located). In its suit, the City sought injunctive relief related to its

nuisance determination, including authorizing the City to demolish the building and charge the

costs for doing so to Groba.           See id. § 54.016 (authorizing injunctive relief related to

enforcement of health and safety ordinances). The City also sought civil penalties. See id.

§ 54.017 (authorizing civil penalties for violations of health and safety ordinances). Groba

answered and requested a jury trial.

               While the case was pending, the district court issued an order granting injunctive

relief that allowed the City to demolish the building on Groba’s property, which the City did in

February 2018.     The day after the demolition, Groba filed a counterclaim for declaratory

judgment and trespass, arguing that he wa entitled to a jury trial on the nuisance determination—

                                                  3
i.e., whether the building on his property was “dilapidated, substandard, and unfit for human

habitation and a hazard to the public health, safety, and welfare.” See id. § 214.001(a)(1). The

City filed a plea to the jurisdiction, arguing that governmental immunity barred Groba’s trespass

claim and that the trial court lacked jurisdiction over his challenge to the nuisance determination

because Groba had failed to timely appeal the determination. Groba responded that he is entitled

to de novo review of the City’s nuisance determination, and even if he had failed to timely

appeal the nuisance determination, the City is estopped from asserting a jurisdictional challenge

to his request for a jury trial because the City “misled” him by filing “multiple proceedings” and

by dismissing the municipal-court case after he had requested a jury trial. He did not respond to

the City’s jurisdictional challenge to his counterclaim for trespass. The district court granted the

City’s plea and dismissed Groba’s claims with prejudice to refiling. On appeal from the

judgment,2 Groba acknowledges that he failed to timely appeal the nuisance determination, but

he asks us to reverse the district court’s judgment and remand the case for a jury trial because the

City is estopped from asserting a jurisdictional challenge to his counterclaim.


                                            ANALYSIS

               Texas Local Government Code Section 214.001 permits municipalities to enact

ordinances addressing buildings that are “dilapidated, substandard, or unfit for human

       2
            Groba asserts, and the City does not contend otherwise, that the district court’s order
granting the City’s plea to the jurisdiction constitutes a final judgment for purposes of appellate
jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192, 195 (Tex. 2001) (explaining
that “the general rule, with a few mostly statutory exceptions, is that an appeal may be taken only
from a final judgment”). But the order and record before us suggest that the City’s claim for
civil penalties may remain pending before the district court. See id. (holding that judgment is
final if it “actually disposes of every pending claim and party” or “it clearly and unequivocally
states that it finally disposes of all claims and all parties”). Regardless, we have jurisdiction over
an appeal from an interlocutory order granting a governmental entity’s plea to the jurisdiction.
See Tex. Civ. Prac. & Rem. Code § 51.014(a)(8) (authorizing appeal from interlocutory order
granting governmental entity’s plea to the jurisdiction).
                                                  4
habitation” and to require occupants to repair or demolish such buildings when they pose “a

hazard to the public health, safety, and welfare.” Id. § 214.001. A property owner aggrieved by

a municipality’s order under Section 214.001 may seek judicial review of that decision by filing

a verified petition in district court within thirty days of receipt of the order. Id. § 214.0012. The

filing of a petition conforming to Section 214.0012’s requirements is a prerequisite to invoking

the district court’s subject-matter jurisdiction over the order. See id. (providing that “decision

shall become final as to each of them upon the expiration of each such thirty calendar day

period”); Stewart, 361 S.W.3d at 579–80 (noting that party seeking to challenge municipality’s

nuisance determination on constitutional grounds must first exhaust administrative remedies and

comply with jurisdictional prerequisites for suit); Kelsoe, 286 S.W.3d at 98 (holding that

plaintiff’s untimely challenge to administrative order did not invoke the trial court’s jurisdiction

over any of the plaintiff’s complaints about the order).

               On appeal, Groba does not dispute that he failed to timely appeal the nuisance

determination and he obliquely acknowledges that a timely appeal is a jurisdictional prerequisite

to judicial review of a nuisance determination. Nevertheless, he argues that the City should be

estopped from asserting a jurisdictional challenge to his counterclaim because the City “misled”

him by filing “multiple proceedings” and by dismissing the municipal-court case after he had

requested a trial by jury. But “a court cannot acquire subject-matter jurisdiction by estoppel.”

Wilmer-Hutchins Indep. Sch. Dist. v. Sullivan, 51 S.W.3d 293, 294 (Tex. 2001). “A party cannot

by its own conduct confer jurisdiction on a court when none exists.” Id. at 294–95. Thus, even

if the City’s actions—which, we note, took place after Groba failed to timely appeal—could

somehow be construed as “misleading,” his failure to timely appeal from the nuisance

determination is fatal to his counterclaim. See id. at 295 (“Even if the District misled Sullivan as

                                                 5
she claims, her failure to exhaust her administrative remedies is fatal to her action.”); see also

Mosley v. Texas Health & Hum. Servs. Comm’n, 593 S.W.3d 250, 264 n.4 (Tex. 2019) (noting

and explaining its decision in Sullivan).3

                 Groba asserts that the supreme court’s decisions in City of White Settlement v.

Super Wash, Inc., 198 S.W.3d 770 (Tex. 2006), Roberts v. Haltom City, 543 S.W.2d 75 (Tex.

1976), and City of Hutchins v. Prasifka, 450 S.W.2d 829 (Tex. 1970), support his argument that

the City is estopped from arguing that the trial court lacked jurisdiction over the nuisance

determination.     They do not.    These cases address the issue of whether and under what

exceptional circumstances a city could be estopped from enforcing municipal ordinances; not

whether a city’s actions could confer jurisdiction on the trial court. See Super Wash, 198 S.W.3d

at 775–76 (holding that mistaken approval of building permit did not estop city’s enforcement of

zoning ordinance); Haltom, 543 S.W.2d at 77–81 (holding that misleading statements and action

estopped city from enforcing ordinance requiring pre-suit notice of suit); Prasifka, 450 S.W.2d at

883–84 (holding that unauthorized alteration of zoning map did not estop the city from enforcing



       3
           In Mosley v. Texas Health & Human Servs. Comm’n, the supreme court confirmed that
an appellant seeking judicial review of an administrative order must first exhaust her
administrative remedies and comply with jurisdictional prerequisites to suit to invoke the trial
court’s subject-matter jurisdiction over a suit for judicial review. See 593 S.W.3d 250, 258–61
(Tex. 2019) (holding that failure to exhaust administrative remedies deprived court of
jurisdiction over challenge to administrative decision). The court also held, however, that the
failure to exhaust did not deprive the court of jurisdiction over the appellant’s due-process claim
because that challenge was not a direct attack on the administrative decision. See id. 263–64
(allowing due-process challenge and concluding that agency’s representations to her regarding
exhaustion of administrative remedies—i.e., that she was not required to file a motion for
rehearing before filing a suit for judicial review—were so misleading that they effectively
deprived her of her right to judicial review and violated her due process). Groba has not raised a
due-process claim and he is directly challenging the nuisance determination. Further, he could
not have been deprived of due process in connection with his failure to timely appeal the
nuisance determination given that the allegedly misleading actions he complains about took
place well after that failure.
                                                6
zoning ordinance). As such, these cases do not contradict the supreme court’s holding in

Sullivan that a court cannot acquire subject-matter jurisdiction by estoppel. See Sullivan, 51
S.W.3d at 294–95; see also Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000)

(“[S]ubject-matter jurisdiction is a power that ‘exists by operation of law only, and cannot be

conferred upon any court by consent or waiver’. . . .” (quoting Federal Underwriters Exch. v.

Pugh, 174 S.W.2d 598, 600 (Tex. 1943))).

               Finally, Groba argues that under the supreme court’s holding in Stewart, he is

entitled, without limitation, to a de novo review of the nuisance determination. He is not. The

Stewart court held that a nuisance determination, which the plaintiff had timely appealed, did not

preclude the property owner’s constitutional taking claim, and thus, the trial court correctly

considered the issue de novo. See 361 S.W.3d at 580–81. However, that right to de novo review

is not unlimited: “[I]mportantly, de novo review is required only when a nuisance determination

is appealed.” Id. at 580. Thus, following supreme court precedent, we conclude that Groba is

not entitled to de novo review of the nuisance determination because he did not timely appeal the

City’s nuisance determination.

                                        CONCLUSION

               Because the district court lacked jurisdiction over Groba’s counterclaim, it did not

err by granting the City’s plea to the jurisdiction and dismissing Groba’s claims. Accordingly,

we affirm the district court’s order.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice




                                                7
Before Chief Justice Byrne, Justices Baker and Triana

Affirmed

Filed: February 3, 2021




                                               8